Citation Nr: 0942675	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-34 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Vocational Rehabilitation Benefits under Title 
38, Chapter 31, United States Code.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION


The Veteran had active service from September 1954 to July 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 determination of the St. Louis, 
Missouri Regional Office (RO) that the Veteran was not 
entitled to Chapter 31 Vocational Rehabilitation Benefits.

This matter was previously before the Board in March 2008 and 
May 2009 and was remanded for further development.  It has 
now returned to the Board for further appellate 
consideration. 


FINDINGS OF FACT

1.  Service connection has been established for tinnitus, 
evaluated as 10 percent disabling.

2.  The evidence shows that the Veteran has managed to 
overcome the effects of the impairment of employability; 
thus, he does not have an employment handicap.


CONCLUSION OF LAW

The requirements for vocational rehabilitation benefits under 
the provisions of Chapter 31, Title 38, United States Code, 
have not been met.  38 U.S.C.A. § 3101, 3102 (2009); 
38 C.F.R. § 21.40, 21.50, 21.51, 21.52 (2009) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the 
pertinent implementing regulation, codified at 38 C.F.R. § 
3.159, provide that the VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  However, the VCAA is inapplicable 
to claims such as the one decided herein as the statute at 
issue is not found in Title 38, United States Code, Chapter 
51 (i.e. the laws changed by VCAA), rather, it is found in 
Chapter 31.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004).  
The Board notes that VA provided the Veteran with a copy of 
the decision denying his claim, and a statement of the case 
showing the evidence considered and the reasons why the claim 
remained denied.  The claims file contains relevant VA 
records and information regarding the Veteran's employment 
status.  Accordingly, the Board finds that all relevant 
evidence necessary for the equitable disposition of the 
appeal has been obtained.

Legal criteria

The purpose of vocational training under Chapter 31 is to 
enable Veterans with service-connected disabilities to 
achieve maximum independence in daily living and, to the 
extent feasible, to become employable and to obtain and 
maintain suitable employment. 38 U.S.C.A. § 3100; 38 C.F.R. § 
21.1 (2009).  A Veteran who meets the criteria for basic 
entitlement may be provided a program of rehabilitative 
services which may include medical, diagnostic, counseling, 
educational, vocational, and/or employment services, among 
other services, as are determined to be needed and 
appropriate. 38 C.F.R. § 21.35(i) (2009).

The applicable law and VA regulations provide that a person 
shall be entitled to rehabilitation benefits under Chapter 31 
if such person is a Veteran who has a service-connected 
disability rated at 20 percent or more that was incurred or 
aggravated in service on or after September 16, 1940, and is 
determined by VA to be in need of rehabilitation because of 
an "employment handicap." 38 U.S.C.A. § 3102(1)(A), (B); 38 
C.F.R. § 21.40(b).

A person is also entitled to rehabilitation benefits under 
Chapter 31 if such a person is a Veteran who has a service- 
connected disability rated at 10 percent or more that was 
incurred or aggravated in service on or after September 16, 
1940, and is determined by the Secretary to be in need of 
rehabilitation because of a "serious employment handicap." 38 
U.S.C.A. § 3102(2)(A), (B); 38 C.F.R. § 21.52.

The term "serious employment handicap" means a significant 
impairment, resulting in substantial part from a service-
connected disability rated at 10 percent or more, of a 
Veteran's ability to prepare for, obtain, or retain 
employment consistent with such Veteran's abilities, 
aptitudes, and interests.  See 38 U.S.C.A. § 3101(7) (West 
2002).

The Veteran's service connected disability(ies) must 
contribute in substantial part to the individual's overall 
significant vocational impairment.  This means that the 
disability(ies) must have an identifiable, measurable, or 
observable causative effect on the overall significant 
vocational impairment, but need not be the sole or primary 
cause of the serious employment hardship.  38 C.F.R. § 
21.52(a)(3(i).

Analysis

The Veteran is service-connected for tinnitus, evaluated at 
10 percent.  He has no other service-connected disabilities.  
Therefore, in order to warrant entitlement to vocational 
rehabilitation benefits the Veteran must be in need of 
rehabilitation because of a serious employment handicap.  For 
the reasons noted below, the Board finds that the Veteran 
does not have a serious employment handicap.

The evidence of record includes a November 2006 VA 
examination report.  The report reflects that the Veteran 
reported constant bilateral tinnitus which was unpleasant, 
but which the Veteran reported he was able to ignore and 
which did not affect his daily activities. 

The Veteran completed a VA Form 28-1902W (Rehabilitation 
needs inventory) in March 2007.  He indicated that he was 
owner of his own investment advisor company and worked as a 
hotel concierge.  He further indicated that he had a hard 
time with concentration due to hearing problems and ringing 
in the ears, and wished to improve his communication skills 
and technical analysis of stocks.  The Board notes that the 
Veteran is not service-connected for his bilateral hearing 
loss.  (See RO decision dated February 2007, which denied 
service connection.)

The evidence of record includes an April 2007 opinion by a 
private physician, G.R.C.  Dr. G.R.C. reported that the 
Veteran's waning physical endurance and headaches make it 
reasonably foreseeable that he will no longer be able to 
pursue his work as a hotel concierge, which includes physical 
work.  Dr. G.R.C. further noted that the Veteran has had a 
considerable and successful career in the financial sector 
and believes that the Veteran is planning to become a 
registered financial advisor.  The physician did not provide 
any information on the Veteran's tinnitus and did not aver 
that the Veteran had any employment handicap related to his 
tinnitus.

The evidence of record also includes June 2007 correspondence 
by clinical psychologist, D.T.K.  D.T.K. opined that the 
Veteran reported some "mild depressive symptoms" and it 
would be in the Veteran's best interests, from a mental 
health standpoint, to receive vocational training.  D.T.K.'s 
correspondence did not provide any information on the 
Veteran's tinnitus and did not aver that the Veteran had any 
employment handicap related to his tinnitus.

In his Notice of Disagreement, dated in August 2007, the 
Veteran states that he may soon have to change his current 
employment at the hotel due to a change in management and 
because it is physically becoming too difficult for him due 
to his advancing age.  

In his VA Form 9, substantive appeal, the Veteran averred 
that he is getting too old for the physical work at the hotel 
and is not interested in working for a brokerage house, a 
position he avers he held until 2000.  He further stated that 
he needs a course in "charting" to be certified as a 
professional portfolio manager.  The Veteran avers that he 
will be at a disadvantage when he applies his skills as a 
marketer to his new career due to his hearing loss.  Again, 
the Board notes that the Veteran is not service-connected for 
hearing loss.  

As noted above, the Veteran is service-connected for 
tinnitus, evaluated as 10 percent disabling.  The critical 
question is whether he is need of rehabilitation to overcome 
a "serious employment handicap."  The Board acknowledges 
that the Veteran's service-connected disability constitutes 
impairment to employment.  The 10 percent rating is itself 
recognition of some industrial impairment.  38 U.S.C.A. 
§ 1155.  However, when the Veteran has overcome the effects 
of impairment of unemployability through employment in an 
occupation consistent with his pattern of abilities, 
aptitudes and interests, and is successfully maintaining such 
employment, VA must find than an  "employment handicap" 
does not exist.  38 C.F.R. § 21.51 (2009).

In the present case, the Veteran is 73 years old and alleges 
difficulty in communication due to his non service-connected 
bilateral hearing loss disability and difficulty with 
concentration due to his tinnitus.  In this regard, the 
November 2006 VA examination report reflects that the 
Veteran's word recognition scores were excellent bilaterally 
and that he reported that was able to ignore his tinnitus.  
The Veteran has his own investment advisor company, in which 
he markets a stock portfolio program.  In the Employment 
Handicap and Serious Employment Handicap Worksheet, dated in 
March 2007, the Veteran was noted to be stably employed in a 
position which utilized his developed skills or education and 
was consistent with demonstrated interests, aptitudes, and 
abilities.  It was further noted that the Veteran does not 
have a serious employment handicap.  The Board has considered 
the evidence of record and does not find any evidence of a 
serious employment handicap.  The Veteran does not have an 
unstable work history, long periods of unemployment, a 
pattern of reliance on government support programs, alcohol 
or substance abuse, frequent hospitalizations, chronic pain, 
withdrawal from society, lack of education or training for 
suitable employment, or a criminal record.  The RO noted in 
the Statement of the Case (SOC) that the Veteran has had 40 
years experience as a stockbroker.  The evidence of record is 
clear that the Veteran has not been significantly impaired in 
his ability to prepare for, obtain, or retain employment 
consistent with his abilities, aptitudes, and interests.  The 
Board notes that the Veteran has been suitably employed for 
more than 40 years, and that he contends he had tinnitus the 
entire time.

In sum, the evidence of record does not reflect that the 
Veteran has a serious employment handicap.  The evidence of 
record does reflect that the Veteran has been employed in the 
stock market business for a number of years and wishes to 
continue in such a business.  The Veteran's service-connected 
tinnitus does not cause him a serious employment handicap, 
and he is not entitled to vocational rehabilitation under 
Chapter 31.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to Vocational Rehabilitation Benefits under Title 
38, Chapter 31, United States Code, is denied.





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


